Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the Amendment filed 06/02/2021.
Claims 1-20 are currently pending.
As a result of the Amendment submitted 06/02/2021, claims 1-20 are allowed.
Regarding to section A in the remark, applicant’s argument has been considered. The amendment including  limitation “information handling system” in place of “system” as recited in claim 8 and other claims is interpreted as a physical computer system as shown in fig. 1 including hardware microprocessor, bus, memory, and other hardware components and software components 
Allowable Subject Matter
Claims 1-20 are allowed 
The following is an examiner’s statement of reasons for allowance:
	The closest prior arts: 
Khare – U.S. Pub 2019/0278640 A1 discloses techniques for providing and servicing repository items such as algorithms, data, models, pipelines that were produced by producer. Fig. 3 is a listings of algorithms, model, data, pipeline produced by producer so that the requester who desires to use machine learning models/algorithms; however, they do not have the time or requisite knowledge to produce this content or integrate it into a pipeline of actions. Requesters search this register to find algorithms, models, and/or data for their own purposes. In some embodiments, one or more schemas are utilized to build machine learning pipelines 
Kozhaya  - U.S. Pub 2019/0391956 A1 discloses cognitive service are bundled to default machine learning models that have been trained and proven on a set of ground truth and the set of ground truth may not be specific in one topic or category so that they can accommodate a wide range of users. The requester/user provide their sample data to a cognitive service deployment system so that the best machine learning model trained on user’s sample data are selected for the user.
Walters – U.S. Patent 10628434 B1 discloses machine learned models are indexed and clustered. The indexed models are searched by hyperparameters and cluster characteristics. Similar models in the same cluster of models as search results are suggested. At least one of the model is returned and similar model are returned as the search result.
The combination of Khare, Kozhaya, and Walters fail to disclose “... ingesting, by the information handling system, a plurality of ML projects comprising a plurality of trained models and/or training datasets; applying, by the information handling system, natural language processing (NLP) and analytic analysis to the plurality of ML projects to categorize each ML project with indexed project metadata characterizing said ML project with one or more domain(s), entities, and relationships between the entities; applying, by the information handling system, natural language processing (NLP) and analytic analysis to a search request for ML project resources to develop an ML project received to categorize the search request with search metadata characterizing search keywords, intents, and domain; evaluating, by the information handling system, the search metadata against the indexed project metadata for each ML project to form a relevancy assessment to the search request for each ML project; ordering, by the information handling system, the plurality of trained models based on the relevancy assessment for each ML project; and displaying, by the information handling system, one or more recommended ML project resources comprising one or more of the plurality of trained models having a relevancy assessment exceeding a relevancy threshold...” recited in claim 1, 8, and 15. 
An updated search for prior art on the EAST database has been conducted. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU HAI HOANG whose telephone number is (571)270-5894.  The examiner can normally be reached on 1st biwk: Mon-Thurs 7:00 AM-5:00 PM; 2nd biwk: Mon-Thurs: 7:00 am-5:00pm, Fri: 7:00 am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571 262 3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HAU HAI. HOANG
Examiner
Art Unit 2167



/HAU H HOANG/      Examiner, Art Unit 2167